DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claims 3 and 4 recite “wherein the emergency system is OpenScape First Response” and “wherein the blockchain is deployed to the emergency system, in particular, to OpenScape First Response”. The current specification does not describe what the OpenScape First Response system is. It’s unclear how this system works and it is not described in the current 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hager et al. (hereinafter Hager) (US 20200358782 A1).
As per claim 1, Hager discloses a shared distributed emergency system comprising a server, which is adapted to receive information on emergency events via a communication network, the emergency system comprising a distributed database, the database being 
- populated with data received via the first communication network relating to the emergency events (Hager discloses “The ledger, in particular a distributed ledger, is generally based on a database, in particular a decentralized database. The ledger comprises multiple records, i.e. database entries. The records are typically constructed and stored by multiple nodes of a network.“ in par. 106, “…access to the subset of information can also be granted in exceptional situation, for example in emergency situations.” In par. 198, and par. 329), 
(Hager discloses “…the access logic the access of the patient and other entities, having the possibility to grant different access rights, the method and the microservices created by the method can be used for both the patient managing its own data and for other entities, without the need for setting up different access possibilities for the patient and the other entities.” In par. 94), and
 - to implement blockchain technology so as to prevent modification of the stored data (Hager discloses “The microservices are typically contained by separate records, e.g. blocks, of the ledger.” in par. 107, “…the ledger is selected from the group comprising: a blockchain, a tangle, a blocktree, a sidechain.” in par. 122).

As per claim 2, Hager discloses the shared distributed emergency system according to claim 1, wherein the database is a distributed database (Hager; par. 59).

As per claim 3, Hager discloses the shared distributed emergency system according to claim 1, wherein the emergency system is OpenScape First Response (Hager; par. 329: all emergency physicians) should have access to a certain subset of medical data (here the second dataset DAT.2) related to the patient (for example, the emergency physicians should have access only to laboratory data of the patient PAT, but not on psychological reports related to the patient PAT)).

As per claim 4, Hager discloses the shared distributed emergency system according to claim 3, wherein the blockchain is deployed to the emergency system, in particular, to OpenScape First Response (Hager; par. 329: all emergency physicians) should have access to a certain subset of medical data (here the second dataset DAT.2) related to the patient (for example, the emergency physicians should have access only to laboratory data of the patient PAT, but not on psychological reports related to the patient PAT)).

As per claim 5, Hager discloses the shared distributed emergency system according to claim 1, wherein the emergency information is provided by public facilities or by emergency responders or by private users (Hager; par. 329).

As per claim 7, Hager discloses the shared distributed emergency system according to claim 1, wherein the type of access rights comprises a first type of access right allowing to write data into the database and to read data from the database, and a second type of access right allowing to only read data from the database (Hager discloses “the access rights granted by the multiple access logics can be different. For example, for a first of the different accessing entities only a limited access (e.g. limited in time or limited in number of access) to the medical data contained in the microservice can be granted, wherein a second of the different accessing entities can be granted unlimited access to the medical data contained in the microservice.” in par. 93).

As per claim 8, Hager discloses the shared distributed emergency system according to claim 1, wherein the database comprises a first section comprising common data and a second section comprising personal data (Hager; par. 93).

Claim 9 recites the shared distributed emergency system according to claim 8, wherein the common data comprises data relating to license plates of cars involved in an accident, and/or names and/or addresses of persons involved in the accident.
Claim 10 recites the shared distributed emergency system according to claim 8, wherein the personal data comprises data relating to the health status of persons involved in the accident.
As for claims 9 and 10:
Hager teaches “the access rights granted by the multiple access logics can be different. For example, for a first of the different accessing entities only a limited access (e.g. limited in time or limited in number of access) to the medical data contained in the microservice can be granted, wherein a second of the different accessing entities can be granted unlimited access to the medical data contained in the microservice.” in par. 93.  Hager does not expressly teach the specific data recited in claims 9 and 10 (the common data comprises data relating to license plates of cars involved in an accident, and/or names and/or addresses of persons involved in the accident and the personal data comprises data relating to the health status of persons involved in the accident); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

As per claim 11, Hager discloses the shared distributed emergency system according to claim 8, wherein the access rights are linked to the first section and the second section, respectively, of the database (Hager; par. 93, 118).

As per claim 12, Hager discloses a method of managing emergency events using a shared distributed emergency, wherein the method comprises the steps of 
(Hager; par. 106), 
- populating a distributed database with the information on emergency events received (Hager; par. 106, 329), 
- providing different access rights to the various entities that are interested in the data relating to the emergency events stored in the database (Hager; par. 93), and 
- using a private blockchain as the database so as to prevent modification of the stored data (Hager; par. 122, 153).

As per claim 13, Hager discloses the method according to claim 12, wherein the method further comprises a step of assigning the data received to a first section of the database comprising common data and a second section of the database comprising personal data (Hager; par. 93).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hager et al. (hereinafter Hager) (US 20200358782 A1) in view of Miller (US 2019/0036887 A1).
Claim 6 recites the shared distributed emergency system according to claim 1, wherein the access right to the database is charged with a fee corresponding to the type of access right.
Hager fails to expressly teach “the access right to the database is charged with a fee corresponding to the type of access right”. However, this feature is well known in the art, as evidenced by Miller.
In particular, Miller discloses “one or both data stores 122, 124 may reside on the distributed ledger on the distributed application network 130. In certain embodiments, one or both data stores 122, 124 may reside on or utilize state or data storage services such as a decentralized file system, decentralized database, key/value store, or other state storage mechanism accessible through, integrated with, or residing on the distributed application network 130. Such services may be accessible through a smart contract or distributed application (also known as a "DApp") of the distributed application network 130. Examples of such services that are available from third parties and integrated into existing distributed application networks such as Ethereum include Namecoin, Filecoin, BigChainDB, and Swarm.” in par. 75, “All or part of the transfer of cryptographic token may be used as a fee that is payable, for example, to a receiver repository belonging to the definer of the purpose or to another participant in the privacy trust system. Any portion of the transferred cryptographic token may also be used as a "stake" used to guarantee that the device is being used as indicated by the purpose.” in par. 180.
It would have been obvious to one of ordinary skill in the art to include in the accessing medical datasets system of Hager the ability to make services accessible through a smart contract (paying fee) as taught by Miller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 

Claim 14 recites the method according to claim 12, wherein the method further comprises a step of charging a fee depending on the type of access right provided to an entity that is interested in the data relating to the emergency events.
Claim 14 repeats the same limitation of claim 6 and therefore it is rejected for the same reason given above for claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not used prior art teach “Blockchain electronic medical record system” (Lin, US 2020/0020124 A1), “Secure Distributed Patient Consent and Information Management” (Curbera, US 20180082024 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626